Citation Nr: 0419836	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating effective from February 14, 2000.


FINDINGS OF FACT

1.  VA has notified the appellant of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the appellant of the need to 
give to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the appellant's PTSD has been manifested by 
symptoms such as anxiety, depressed mood, nightmares, and 
chronic sleep impairment that occasionally decrease his 
efficiency; however, he generally functions satisfactorily.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for service-connected PTSD have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At an August 2000 VA PTSD examination, the appellant reported 
that he was employed on a full-time basis at a housing 
authority.  He had felt as if his "nerves" had been "bad" 
for approximately eight months.  He had had difficulty 
sleeping.  He had frequent nightmares.  He reported intrusive 
thoughts and recollections about his experiences in Vietnam.  
He denied a tendency to isolate himself from others.  He was 
able to tolerate crowds and to trust people.  He denied 
feelings of depression or lost of interest in pleasurable 
activities.  He denied flashbacks.  On examination, the 
appellant denied delusions or hallucinations.  His thought 
processes and thought content appeared to be within normal 
limits.  He denied suicidal or homicidal thought, ideation, 
plan, or intent.  He appeared to be able to maintain minimum 
personal hygiene and other basic activities of daily living.  
He was fully oriented.  His long-term memory was intact.  
Short-term memory, concentration, and judgment appeared to be 
intact.  Speech was normal.  His mood was pleasant.  The 
appellant suffered from chronic sleep impairment.  The 
examiner noted that the appellant's symptoms were 
insufficient to support a diagnosis of PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
81, noting that the appellant appeared to function 
appropriately in the community as well as in his occupational 
environment.

In an August 2000 statement, G. W., Ed.D. (Dr. W.), stated 
that the appellant suffered from extreme anxious reactions in 
the daytime and severe, violent reactions in his sleep.  The 
appellant felt that he was trembling inside.  He had a very 
exaggerated startle response.  Dr. W. attributed the 
appellant's symptoms to PTSD.  The appellant's symptoms had 
begun approximately eight months previously.

In September 2000 the appellant was treated as a VA 
outpatient for complaints of increased nightmares for 
approximately nine months.  Diagnoses included PTSD.  In 
November 2000 he was treated as a VA outpatient for anxiety 
related to PTSD.  He had difficulty sleeping.  He managed to 
perform household jobs for a housing authority.  His general 
attitude of self seemed good, and he had good social 
judgment.  There were no indications of any psychotic 
features but rather the typical neurotic levels of depressive 
feelings along with his anxiety.  There were no indications 
of any dangers, potential or acting out.

In January 2001 the appellant was treated as a VA outpatient 
for PTSD.  Approximately nine months previously, the 
appellant began experiencing symptoms including nightmares, 
depressed mood, thoughts related to Vietnam, and increased 
irritability.  He began withdrawing from many of his social 
activities.  His symptoms had improved recently on 
medications.  He had a good relationship with his children.  
He worked full time for a local housing authority.  He denied 
any suicidal or homicidal ideation.  In April 2001 the 
appellant was treated as a VA outpatient for a typical PTSD 
pattern.  He was doing well on medication.  He had no major 
depression.  Affect was full.  The appellant was cognitively 
intact and not psychotic.  The appellant's predominant 
symptom was nightmares that were combat-related.  Suicide and 
aggressive risk were assessed as low.

In May 2001 the appellant was treated as a VA outpatient for 
PTSD.  He reported feeling less depressed and having fewer 
intrusive thoughts and memories regarding Vietnam.  He had 
nightmares about combat.  His nightmares were less frequent 
than they had been previously.  He was employed by a housing 
authority.  The appellant's symptoms included an intense 
startle response, war nightmares, and thoughts related to 
war.  In July 2001 he was treated as a VA outpatient for 
complaints of feeling nervous.  He was alert, pleasant, and 
non-psychotic.  His mood was not depressed.  He usually slept 
O.K.  Affect was full.  Suicide and aggressive risk were 
assessed as low.  In October 2001 he was seen as a VA 
outpatient to evaluate his medication.  He was alert, 
pleasant, and intelligent, with intact thinking.  His mood 
was not depressed; his affect was full.  Suicide and 
aggressive risk were assessed as low, and there were no 
psychotic symptoms.

In January 2002 the appellant was treated as a VA outpatient 
for PTSD.  He was alert, oriented, calm, pleasant, and 
cooperative, with clear thinking.  His mood and affect were 
euthymic; suicide and aggressive risk were assessed as low.  
There were no psychotic symptoms.  In May 2002 he was treated 
as a VA outpatient for PTSD.  He was alert, oriented, calm, 
pleasant, and cooperative.  His thinking was clear; his mood 
and affect were euthymic.  Suicide and aggressive risk were 
assessed as low.  There were no psychotic symptoms.

On September 14, 2002, the appellant was seen for evaluation 
as a new patient at a VA clinic.  The appellant reported that 
he had previously had bad dreams, night terrors, flashbacks, 
anxiety, and depression but that medication helped to control 
his symptoms.  He generally had disturbed sleep.  Diagnoses 
included stable PTSD.  On September 19, 2002, he was treated 
as a VA outpatient for PTSD.  He reported that his medication 
aided him with his anxiety.  His mood was stable, his 
thinking was clear and his behavior was appropriate.  Suicide 
risk was assessed as low.  A GAF score of 55 was assigned.

At a February 2003 VA initial evaluation for PTSD 
examination, the appellant reported that he received ongoing 
treatment from VA for his PTSD.  He was employed by a housing 
authority.  He was also a member of the National Guard.  He 
was married.  He noted occasional social relationships, 
activities, and leisure pursuits.  He denied a history of 
assaultive behavior or suicide attempts.  On examination, his 
thought processes and thought content were within normal 
limits.  Neither delusions nor hallucinations were present; 
he appellant denied suicidal or homicidal thought, ideation, 
plan, or intent.  He was able to maintain minimal personal 
hygiene and other basic activities of daily living.  He was 
fully oriented and his long-term memory was intact.  Short-
term memory and concentration were impaired.  His judgment 
was intact; his speech was slow.  The appellant's mood was 
depressed.  His impulse control was within normal limits.  He 
had chronic sleep impairment.  The appellant noted intrusive 
thoughts and recollections about his combat experiences in 
Vietnam approximately two times per week.  He had nightmares 
on a nightly basis.  Loud noises triggered flashbacks.  The 
appellant stated that he tried to avoid people.  He had 
difficulty trusting other people, and he avoided forming 
close relationships.  He had a quick temper.  He had 
difficulty concentrating.  The examiner described the 
appellant's symptoms of PTSD as frequent and moderate in 
severity.  The diagnosis was chronic, moderate PTSD.  The 
examiner assigned a GAF score of 55 for moderate social and 
occupational impairment due to PTSD.

In May 2003 the appellant was treated as a VA outpatient for 
PTSD.  He was distressed about the possibility of being 
activated for war by his National Guard Unit.  He continued 
to work full time for a housing authority.  He lived with his 
spouse and daughter.  His son was in college.  He managed at 
home by staying quiet and keeping to himself.  He had 
nightmares several nights per week but slept well 
approximately three nights per week.  He had an intense 
startle response.  On examination, his mood was mildly 
irritable and depressed.  His thinking was clear.  His 
behavior was appropriate.  Suicide risk was assessed as low.

In September 2003 the appellant was treated as a VA 
outpatient for PTSD and depressive disorder, not otherwise 
specified.  He complained of combat-related dreams 
approximately twice per week.  He denied daytime flashbacks 
but reported an intense startle response.  He avoided crowds 
and reminders of Vietnam.  He felt depressed approximately 
one-half of the time and had poor frustration tolerance.  He 
denied periods of depression lasting longer than two 
consecutive days.  He slept approximately five hours per 
night.  He described his energy level as good.  He denied 
anhedonia, noting that he enjoyed hunting and fishing.  On 
examination, he was neatly dressed and groomed.  He was 
pleasant in his interaction and had appropriate eye contact.  
He was calm throughout the examination.  His speech was 
normal in rate, volume, and prosody.  His thought progression 
was linear.  Affect was full in range and normal in 
intensity.  The appellant's mood appeared somewhat dysphoric.  
The appellant denied hallucinations or delusions and gave no 
objective evidence of psychotic process.  Cognition was 
grossly intact.  The appellant denied thoughts of suicide.  
The examiner assigned a GAF score of 70.

In December 2003 the appellant reported by telephone to a VA 
social worker that that he had had an increase in anxiety and 
sleep disturbance.  He felt a sense of panic due to 
deployment orders for his National Guard unit.  He had 
independently determined to increase his medications.  He had 
been unable to participate fully in a summer drill.  He had 
been exempted from exercises involving discharging a weapon.  
He served as cook for his unit.  He requested an increase in 
his medication.  A VA physician was contacted, and an 
adjustment to the appellant's medications was made.

In December 2003 the appellant was determined by the National 
Guard to be non-deployable.  In January 2004 the appellant 
was honorably discharged from the National Guard.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, VA is not required to provided notice of the 
information and evidence necessary to substantiate the issue 
on appeal because the issue of entitlement to an initial 
disability rating in excess of 30 percent for PTSD was first 
raised in the appellant's July 2003 notice of disagreement 
(NOD).  See VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003) 
(precedent opinions of the General Counsel are binding on the 
Board).  The NOD pertained to a rating decision on the 
appellant's claim of entitlement to service connection for 
PTSD.  Notice of the information and evidence necessary to 
substantiate that claim was provided to the appellant in a 
July 3, 2002 letter from the RO.  Because the issue of a 
higher initial rating is a "downstream element" of the 
appellant's claim of entitlement to service connection for 
PTSD, VA need not provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Further, the July 3, 
2002 letter informed the appellant about the information and 
evidence that VA would seek to provide, informed the 
appellant about the information and evidence he was expected 
to provide, and otherwise fully notified the appellant of the 
need to give to VA any evidence pertaining to his case.  See 
38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

As for VA's duty to assist a veteran, the appellant's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the service-
connected disability) records exist that have not been 
obtained.  Indeed, in an August 2003 statement, the appellant 
indicated that he had no additional evidence to submit.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The appellant was provided VA 
examinations in August 2000 and February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In a November 2003 SOC provided the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2003).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 10, 30, 
50, 70 and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2003).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2003).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2003).

The medical evidence shows that the appellant has been 
assigned GAF scores of 81, 55 (twice), and 70 based upon his 
impairment from PTSD.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See DSM-IV at 
44-47.  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score of 81-90 
indicates absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The reports of VA examinations and outpatient treatment of 
the appellant present a clear, consistent picture of the 
appellant's level of disability from PTSD since the effective 
date of the grant of service connection.  Although the GAF 
scores assigned to the appellant have varied, the 
descriptions of his symptoms have been nevertheless 
consistent.  According to these reports, the appellant has 
symptoms such as anxiety, depressed mood, nightmares, intense 
startle response, and chronic sleep impairment that 
occasionally decrease his efficiency; however, he generally 
functions satisfactorily.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates the criteria for a 30 percent disability rating 
than the criteria for a higher rating.  See 38 C.F.R. § 4.7 
(2003).  The appellant's most significant symptoms are his 
depressed mood, anxiety, and chronic sleep impairment.

The preponderance of the evidence is against the assignment 
of a disability rating greater than 30 percent for any period 
since the effective date of the grant of service connection 
for PTSD.  He does not meet the criteria for a rating higher 
than 30 percent.  For example, there is no evidence in the 
record of panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
memory; impairment judgment or abstract thinking; or 
disturbances in mood and motivation.  The appellant's 
judgment has consistently been noted to be adequate.  His 
memory has been noted to be grossly intact.  His speech has 
been regular in rate and rhythm.  In order to evaluate the 
appellant's PTSD as 50 percent disabling, his disability must 
more nearly approximate the criteria for that rating than for 
the lower rating.  In this case, the appellant's symptoms 
more nearly approximate those required for a 30 percent 
rating, and the appellant's symptoms do not result in reduced 
reliability and productivity in occupational and social 
functioning.  Although the appellant has reported some 
instances of social withdrawal, he has continued to be 
successfully employed.  Therefore, a higher rating is not 
warranted.

In order to evaluate the appellant's PTSD as 50 percent 
disabling, it is required that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  Because the appellant meets none of these criteria 
for a 50 percent or higher disability evaluation, a higher 
rating is not warranted.

The evidence does not supports a rating greater than 30 
percent for PTSD under Diagnostic Code 9411, at any time 
since the effective date of the grant of service connection 
for PTSD.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor.  However, 
for the reasons discussed above, the objective medical 
evidence did not create a reasonable doubt regarding the 
level of his disability from PTSD for any period since the 
effective date of the grant of service connection.  


ORDER

Entitlement to a disability rating greater than 30 percent 
for PTSD, for any period since the effective date of the 
grant of service connection, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



